Citation Nr: 1550383	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  09-45 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disorder.  

[Thirty (30) appealed issues are the subject of a separate decision issued with this decision under a different docket number.  The 30 appealed issues are:

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for skin rash on the face, neck, arms, hands, shoulder, and back.  

3.  Entitlement to service connection for a prostate disorder.  

4.  Entitlement to service connection for bipolar and schizoaffective disorders.  

5.  Entitlement to service connection for diabetes mellitus type II (diabetes).    

6.  Entitlement to service connection for a heart disorder.  

7.  Entitlement to service connection for a cholesterol disorder.  

8.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

9.  Entitlement to service connection for decreased vision.  

10. Entitlement to special monthly pension.  

11. Entitlement to nonservice-connected pension benefits.  

12. Whether new and material evidence has been received to reopen the claim of service connection for gouty arthritis.  

13. Whether new and material evidence has been received to reopen the claim of service connection for a neck disorder.    

14. Whether new and material evidence has been received to reopen the claim of service connection for a back disorder.    

15. Whether new and material evidence has been received to reopen the claim of service connection for a right elbow disorder.    

16. Whether new and material evidence has been received to reopen the claim of service connection for hypertension.    

17. Whether new and material evidence has been received to reopen the claim of service connection for a breathing disorder to include asthma and shortness of breath.    

18. Whether new and material evidence has been received to reopen the claim of service connection for depression and anxiety.    

19. Entitlement to service connection for posttraumatic stress disorder (PTSD).  

20. Entitlement to service connection for memory loss.

21. Entitlement to service connection for skin rash on the legs, knees, and feet.  

22. Entitlement to service connection for a scar on the face.  

23. Entitlement to service connection for corns and athlete's foot.  

24. Entitlement to service connection for acid reflux.  

25. Entitlement to service connection for a severe sinus disorder.  

26. Entitlement to service connection for tinnitus. 

27. Entitlement to service connection for bilateral hearing loss.  

28. Entitlement to service connection for degenerative arthritis (also claimed as hands cannot grip).  

29. Entitlement to service connection for bone spurs.  

30. Entitlement to a total disability rating based on individual unemployability].


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his fiancée


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to March 1974.  He also served on periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Alabama Army National Guard between 1974 and 1993.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2013, Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing convened at the RO.  A transcript of the hearing is of record.  

The record consists solely of electronic claims files and has been reviewed.  Relevant evidence has been included in the record since the most recent Supplemental Statement of the Case (SSOC) and has been considered pursuant to the Veteran's waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).    

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Additional development and medical inquiry is warranted into the claim on appeal.  

The Veteran maintains that his left knee disorder relates to a tank accident during a period of INACDUTRA in August 1975. 

A SPR dated in October 1975 states that the Veteran was injured in August 1975 during a period of inactive duty training, or INACDUTRA.  Certain STRs of record indicate that the Veteran may have injured his left knee in the accident.  One STR dated in August 1975 indicates the presence of arthritis, moreover.  The Veteran now asserts that his current left knee problems are the result of the accident in August 1975.  

The RO denied the Veteran's claim, stating that the evidence indicated no injury from the accident, and indicated the existence of pre-service knee arthritis that should not be service connected.  

The term "active military, naval, or air service" includes active duty, and any period of ACDUTRA "during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty," and any period of INACDUTRA "during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015). 

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1111, 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).  

The Veteran has not been provided with a VA examination and opinion responding to his claim.  Inasmuch as the lay evidence and the private and VA medical evidence indicates that the Veteran has a current left knee disorder, and as the record indicates an in-service accident and possible injury, a comprehensive VA compensation examination, report, and opinion should be provided to him.  The report and opinion should address whether he has a current disorder that relates to an injury during service, or has a current disorder resulting from aggravation of left knee arthritis identified during INACDUTRA.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the record is not clear regarding whether all of the Veteran's STRs are in the claims file, and/or whether all efforts have been made to retrieve them.  In April 2007, the RO issued a memorandum of unavailability stating that certain of the Veteran's STRs could not be located despite repeated efforts to obtain them and include them in the claims file.  But, in a March 3, 2009 memorandum, the RO indicated that a recently identified storage facility may have had some of the Veteran's STRs and SPRs.  It is not clear if that facility has been contacted, and whether a request for the Veteran's STRs and SPRs has been made to that facility.  Such a request should be made on remand.      
     
Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding STRs or SPRs pertaining to the Veteran's active duty or reserve service in the Alabama National Guard, with particular attention to the March 3, 2009 memorandum of record indicating that a facility had been identified which might have records pertaining to the Veteran's service.  If no additional records are found or do not exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his left knee disorder.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted, and the Veteran's complaints should be recorded in full.  

(a)  What are the Veteran's current left knee disorders?  

(b)  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that a current left knee disorder began in service, was caused by service, or is otherwise related to military service?  

(c)  Is it at least as likely as not that a current left knee disorder relates to aggravation of the left knee arthritis noted in August 1975 (i.e., did an injury occurring during the Veteran's August 1975 accident aggravate, or permanently worsen beyond the natural progress, the left knee arthritis that was apparently in his knee prior to the accident)?  

In addressing these questions, please note any disorders resulting from disease or injury that may have coincided with a period of active duty or ACDUTRA, and any disorders resulting from injury that may have occurred during a period of INACDUTRA (e.g., the documented accident and possible injury during INACDUTRA in August 1975).    

In addressing these questions, please discuss the Veteran's assertion that the accident in August 1975 caused his current left knee problems.  

3.  Review the medical report and opinion obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

4.  Then readjudicate the claim on appeal in light of all evidence of record, to include any evidence added since the most recent SSOC, and added pursuant to this Remand.  If the appealed issue remains denied, the Veteran and his representative should be provided with a SSOC as to the issue, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




